Citation Nr: 1216622	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from June 1, 2001, to December 6, 2006.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, since December 7, 2006.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the PTSD.  The RO assigned a disability rating of 30 percent, effective June 1, 2001, the date of the Veteran's service connection claim.  In his February 2008 notice of disagreement, the Veteran appealed for a higher initial disability rating.

In January 2009, the RO issued another rating decision, increasing the disability rating for the PTSD to 50 percent.  The 50 percent rating was made retroactively effective from December 7, 2006.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

Following the certification of this appeal to the Board in March 2010, additional medical evidence was submitted.  However, these records, consisting of Social Security Administration (SSA) records and a copy of a VA examination, are already of record in the claims file.  As such, a waiver for this duplicative evidence is not necessary, nor is the initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2011).

During his appeal, the Veteran submitted a February 2009 private medical opinion, which determined that the Veteran was "incapable of acquiring and sustaining gainful, competitive employment" due to his service-connected PTSD.  This medical opinion raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU, for the period from June 1, 2001, to December 15, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 1, 2001, to December 15, 2008, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2.  Since December 16, 2008, the Veteran's PTSD has been manifested by total occupational and social impairment.

3.  Since December 16, 2008, in light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD, his claim for a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  From June 1, 2001, to December 15, 2008, the criteria for a 70 percent disability rating for the Veteran's PTSD were met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 3.326, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since December 16, 2008, the criteria for a 100 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 3.326, 4.1, 4.7, 4.130, DC 9411 (2011).

3.  Since December 16, 2008, the claim of entitlement to a TDIU is moot in light of the award of a total disability evaluation for the service-connected PTSD, effective on December 16, 2008.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.103, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claims. 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Initially, with respect to the claim of entitlement to a TDIU since December 16, 2008, the Board notes that it does need not address whether VA fulfilled any duty to notify or assist the claimant because the decision made below renders that claim moot, and deprives the Board of jurisdiction to address the claim.  38 C.F.R. § 4.16.


Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of: what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and, a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and, effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the PTSD appeal, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2007 and February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his appeal, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his appeal be granted, pursuant to Dingess.  The March 2007 fully complied with the notice requirements, and was issued prior to the initial unfavorable RO adjudication of his PTSD claim in September 2007.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

Duty to Assist

VA also has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for resolution of the appeal has been obtained.  The Veteran's STRs, VA treatment records, private treatment records, and SSA disability benefits records were obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has also been afforded a VA examination.  The Board notes that the VA examination report reflect that the examiner reviewed the Veteran's past medical history, documented his current psychiatric symptoms, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the examination is sufficient for rating and evaluation purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.


Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Board observes that in February 2008 the Veteran expressed his disagreement with the September 2007 rating decision that granted him service connection for his PTSD.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 30 percent disability evaluation for his PTSD under DC 9411 (for evaluating PTSD), from June 1, 2001, to December 6, 2006.  The Veteran is in receipt of a 50 percent disability evaluation since December 7, 2006.  38 C.F.R. § 4.130, DC 9411.

DC 9411 refers to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, ratings of 30, 50, 70, and 100 percent are warranted in the following circumstances:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  [30 percent rating]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  [100 percent] Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 37 to 53.  
A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

As will be discussed below, the Board finds that the Veteran's overall PTSD symptoms warrant a 70 percent rating from June 1, 2001, to December 15, 2008.  Since December 16, 2008, the symptomatology required for a 100 percent rating is established by the evidence (specifically, a VA examination) and will be applied.  38 C.F.R. § 4.130, DC 9411.

Specifically, the Veteran's overall PTSD symptoms warrant a 70 percent rating from June 1, 2001, to December 15, 2008.  During this period, the medical evidence, combined with the Veteran's subjective reports of his PTSD symptoms, indicates that his PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 70 percent rating.  

As for occupational impairment, at a June 2001 VA treatment visit, the VA physician determined that the Veteran's attention and concentration were diminished due to his PTSD symptoms.  Dr. R.O., the Veteran's treating psychologist since 2006, submitted a medical opinion in October 2006, in which he determined that the Veteran had memory loss and poor concentration as a result of his PTSD.  In a November 2007 medical opinion, Dr. R.O. determined that the Veteran had poor concentration from his PTSD.  In a March 2008 medical opinion, Dr. R.O. stated that the Veteran had memory loss from his PTSD.  
  
As for suicidal ideation, at an October 2006 private psychiatric treatment visit, the Veteran reported suicidal ideation to Dr. R.O.

As for near-continuous panic or depression, at a June 2001 VA treatment visit, the VA physician determined that the Veteran's mood was depressed, and his affect was restricted.  Dr. R.O., in November 2007 and March 2008 medical opinions, documented that the Veteran was unable to drive on highways because it was too stressful for him.  

As for impaired impulse control, at a June 2001 VA treatment visit, the Veteran's judgment and insight were found to be fair.  In February 2002 and August 2002 VA treatment records, the VA physicians determined that the Veteran's judgment was fair.  Dr. R.O. submitted a medical opinion dated in November 2007.  Dr. R.O. documented the Veteran's rage, and the recent incident where the Veteran pulled a gun on two men who attacked his car.  This event is suggestive of homicidal ideation.  

As for difficulty in adapting to stressful circumstances (such as a work setting), at a June 2001 VA treatment visit, the Veteran reported that he drinks 4-9 beers each night, as a coping mechanism for his PTSD.
As for the inability to establish and maintain effective relationships, at a September 2001 VA treatment visit, the Veteran reported that he isolates himself from others.  In an October 2006 private medical opinion, Dr. R.O. determined that the Veteran had "emotional numbing."  The Veteran only had relationships with his "Vietnam buddies."  In a November 2007 medical opinion, Dr. R.O. determined that the Veteran had "marked impairment" of his social relationships.  Dr. R.O. noted the Veteran's marital conflicts, and that this was the Veteran's second marriage.  The Veteran did not attend social events.  Dr. R.O. submitted a medical opinion dated in March 2008.  In the opinion, Dr. R.O. noted the Veteran's marital discord.  He avoided friends and lived in "virtual social isolation."  His only relationship was with his wife.  

Further, the Veteran's GAF scores ranged from 39 to 52 during this period, which contemplate moderate to major impairment.  See DSM-IV at 44-47.  

For all of these reasons, the Board finds the Veteran's symptoms of PTSD more closely approximated a 70 percent disability evaluation from June 1, 2001, to December 15, 2008.  38 C.F.R. § 4.130, DC 9411.

However, during the period of June 1, 2001, to December 15, 2008, a higher rating of 100 percent is not warranted as that disability rating requires evidence of total occupational and social impairment.  Id.

Specifically, the evidence of record during this period establishes that the Veteran had difficulties with his employment due to his PTSD symptoms.  However, the evidence of record does not establish that the Veteran has total occupational impairment due to symptoms like those described under DC 9411.  According to the Veteran's disability benefits records from SSA, he was unemployed due to his seizure disorder.   There are no medical opinions regarding the Veteran's employability and his PTSD dated prior to December 15, 2008.  Regarding total social impairment, the evidence of record establishes that the Veteran was married during this period, and, although he had marital problems during the described period, the evidence of record does not demonstrate that the Veteran was totally incapable of establishing social relationships.  Further, during this period, the Veteran did not report persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  This evidence is also supported by the GAF scores, which never fell below 30, in which case would have been indicative of and supportive of 100 percent rating.  The Veteran's occupational and social impairment during this period is most appropriately rated at 70 percent disabling.  Id.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms, to include depression, loss of interest, and poor concentration.  The Board finds that the Veteran is competent and credible to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is also seemingly credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, these symptoms, when taken separately or together, are not enough to satisfy the criteria for a higher 100 percent disability rating under DC 9411.  The Veteran's lay statements alone are not enough to warrant a higher disability rating.  Id.

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximated a 100 percent evaluation from June 1, 2001, to December 15, 2008.  38 C.F.R. § 4.130, DC 9411; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For all of these reasons, the Board finds a 70 percent disability evaluation is warranted for the Veteran's PTSD, from June 1, 2001, to December 15, 2008.  Id.

Since December 16, 2008, the date of a VA examination, the Board finds that the medical evidence, combined with the Veteran's subjective reports of his PTSD symptoms, indicates that the Veteran's PTSD meets the requirements for a 100 percent rating.  His PTSD has caused total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  The following paragraphs demonstrate the symptoms shown by the Veteran that more closely approximate a 100 percent rating.  38 C.F.R. § 4.130, DC 9411.  

As for total occupational impairment, the Veteran's treating psychologist since 2006, Dr. R.O., submitted a medical opinion in February 2009.  Following a physical examination of the Veteran, Dr. R.O. stated that the Veteran was currently unemployed.  Dr. R.O. then determined that the Veteran was "incapable of acquiring and sustaining gainful, competitive employment" due to his service-connected PTSD.  Dr. R.O. reasoned that the Veteran is incapable of performing a normal workday or workweek without highly disruptive behaviors that result in his unemployability because of psychological based symptoms secondary to his PTSD.  Dr. R.O. stated that the Veteran's cognitive, behavioral, and emotional impairments, secondary to the psychological sequelae of his primary diagnosis of PTSD, preclude the Veteran from acquiring and sustaining employment.  Dr. R.O. also reported that the Veteran's PTSD precludes industrial adaptability because of aggressive energy resulting in his retreat from vocational adaptable behaviors.  As support for these conclusions, Dr. R.O. pointed to the Veteran's numerous physical altercations at his places of employment, in which the police were often summoned, because of the Veteran's poor impulse control, aggressiveness, low frustration tolerance, and chronic irritability with his supervisors and coworkers.  Further, Dr. R.O. noted that the Veteran's capacity to acquire and sustain focus and concentration remained markedly poor.  Dr. R.O. stated that the Veteran was incapable of reading because of his impaired cognitive functioning.

Additionally, at the December 16, 2008, VA mental health examination, the Veteran was currently unemployed.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's "level of dysfunction that impedes him from being able to sustain gainful employment is not exclusively consequent to his PTSD."  However, this conclusion implies that the Veteran's PTSD is at least part of the reason as to why the Veteran is unable to be gainfully employed.  The examiner noted that the Veteran's episodes of rage and loss of control are fairly prevalent.  The examiner reported that the Veteran has chronic issues pertaining to hyperarousal symptoms, which caused him to get into altercations with his prior bosses.

As for total social impairment, in his February 2009 medical opinion, Dr. R.O. determined that the Veteran lives in "virtual isolation."  Dr. R.O. concluded that the Veteran's PTSD precludes social adaptability because of aggressive energy resulting in his retreat from socially adaptable behaviors.  As support for this opinion, Dr. R.O. noted that the Veteran has no meaningful involvement with his children or siblings.  The Veteran experienced "high marital discord" after two years of marriage because of the Veteran's proclivity for irritability and low frustration tolerance.  Dr. R.O. stated that the Veteran does not participate in normal social environments because he refuses to interact in crowds of people.  The Veteran does not have any social involvement with friends, and does not participate in any recreational activities or hobbies.

Additionally, at the December 16, 2008, VA examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran has interpersonal issues with most individuals.  The examiner reported that the Veteran was socially aloof and distant.  He preferred to stay away from interaction, since he is easily irritated and angry.  The examiner rated the Veteran's impulse control as poor.

As for an intermittent inability to perform activities of daily living, in his February 2009 medical opinion, Dr. R.O. noted that the Veteran avoids driving because it is too stressful for him.  Further, Dr. R.O. stated that the Veteran relied on his wife to assist him in his activities of daily living because of the Veteran's psychological fragility and propensity for social rage with exposure to minor transgressions.  At the December 2008 VA examination, the examiner determined that the Veteran had impairment in his functional state, in the sense of aggressive stance, potential for anger and violence, and limited capacity to safely take care of his primary needs reliably.

There are no other medical opinions or VA examinations of record dated since December 15, 2008.  The treatment records do not provide contrary evidence.

Furthermore, the Veteran's GAF scores since December 16, 2008, were 37 and 53, which contemplate moderate to major impairment.  See DSM-IV at 44-47.  

Therefore, this medical opinion, combined with the Veteran's relatively low GAF score during this period, indicates that the Veteran's PTSD causes total occupational and social impairment.  For all of these reasons, the Board finds a 100 percent disability evaluation is warranted for the Veteran's PTSD since December 16, 2008.  38 C.F.R. § 4.130, DC 9411.

In summary, the Board finds a 70 percent disability evaluation is warranted for the Veteran's PTSD from June 1, 2001, to December 15, 2008.  Since December 16, 2008, a 100 percent disability evaluation is warranted for the Veteran's PTSD.  Id.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU Claim

The Board recognizes that the VA Secretary is required to maximize benefits.  See AB, 6 Vet. App. at 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. 
§ 4.16 (2011), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD, since December 16, 2008.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, since December 16, 2008, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  It is noted that "the order in which disabilities are service-connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  Buie v. Shinseki, 24 Vet. App. 242 (2011).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s), since December 16, 2008.  As such, his claim for a TDIU, since December 16, 2008, is rendered moot and is therefore dismissed. 

However, the Board will still consider the Veteran's TDIU claim, for the period from June 1, 2001, to December 15, 2008.  This claim will be addressed in the remand section below.

ORDER

From June 1, 2001, to December 15, 2008, a higher disability evaluation of 70 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2008, a higher disability evaluation of 100 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2008, the claim of entitlement to a TDIU is dismissed.


REMAND

The Board finds that a remand is required before the claim of entitlement to a TDIU, for the period from June 1, 2001, to December 15, 2008, can be properly adjudicated.  

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Dingess, 19 Vet. App. at 473.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Tampa, Florida, are dated from December 2008.  On remand, all pertinent records since this date should be obtained and added to the claims file.  The Veteran's private records should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU, from June 1, 2001, to December 15, 2008.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Tampa VAMC since December 2008 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim of entitlement to a TDIU, for the period from June 1, 2001, to December 15, 2008.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011). 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


